. The appellant’ in this case, Walt Williams, was indicted, tried, and convicted for. murder in the- first degree and 'sentenced, to'.he hanged., Among the other charges requested by, the 'defendant, and which the court refused to give, was the.follpwing: “The court charges the jury that if upon considering all the evidence they have a reasonable doubt -of defendant’s guilt, arising out of any part of the evidence, they must find the defendant not guilty.” On the present appeal the court holds that this charge should have been given. Hale v. State, 122 Ala. 236.
The judgment is reversed, and the cause remanded.
Opinion by
McClellan, C. J.